Opinion.
Arnold, J.,
delivered the opinion of the court:
A careful examination of the record disclosed no error for which the judgment should be disturbed. The errors assigned ' are numerous, but the most of them are so plainly without merit that they do not require or admit of discussion.
The action of the court in refusing the application for continuance is vindicated on either of the grounds, that the appellant did not show proper diligence in procuring the attendance of his witnesses, or that the material facts which he alleged he expected to prove by absent witnesses were put in evidence by other witnesses in his behalf. If it be admitted that the contrariant statements made by the State witness Amet did not authorize the admission of testimony on the part of the State, as to his general reputation for truth and veracity, it affords no just ground of complaint for appellant, for the reason that by consent, and without objection, one of his own witnesses testified that Amet’s reputation for truth and veracity was good, and what the witnesses for the State afterward said on that subject was merely cumulative. Amet’s reputation, in the absence of proof to the contrary, was presumed to be good, and was proved to be good, without reference to the State witnesses on that point.
We are of opinion that instructions given fairly announced the law applicable to the facts of the case, and that the instructions asked by appellant and refused were pioperly refused, and that the verdict was warranted by the evidence.

Affirmed.